Citation Nr: 0519486	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99-22 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder 
to include as secondary to a service-connected left knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from November 1978 to May 
1984.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for arthritis of the right knee as secondary to a 
left knee disability.

The veteran also appealed a June 1999 rating decision which 
denied a disability rating in excess of 20 percent for 
residuals of a left anterior cruciate ligament repaint with a 
medial meniscectomy, as well as a May 2001 rating decision 
which assigned a separate 10 percent rating for traumatic 
arthritis of the left knee.  

In a October 2002 decision, the Board denied both of the 
veteran's increased rating claims concerning his left knee 
disability.  The Board also reopened the veteran's claim of 
entitlement to service connection for a right knee disorder 
on the basis of new and material evidence.  However, the 
Board determined that additional medical development was 
required before it could adjudicate the veteran's claim.  

The Board remanded the case in November 2003 for additional 
development and to afford the RO an opportunity readjudicate 
the veteran's claim based on the newly submitted evidence.  
All requested development and adjudication has since been 
accomplished and the case is once again before the Board for 
appellate review. 

In April 2005, the veteran requested additional time to 
submit another medical statement regarding his claim as he 
had a medical appointment later that month.  The March 2005 
supplemental statement of the case had informed him that he 
had 60 days to submit additional information before his case 
was returned to the Board.  The Board notes that no 
additional evidence has been forthcoming from the veteran.  
However, upon review of the record and determination based on 
that review that the record as it currently stands provides a 
sufficient basis upon which to grant the benefits sought on 
appeal, the Board will proceed with appellate review.


FINDINGS OF FACT

1.  Medical evidence shows that the veteran's right knee 
disorder preexisted service and was not aggravated therein.

2.  Evidence of record indicates that on entrance into active 
service, the veteran reported that he injured his right knee 
prior to service, and the diagnosis in November 1978 was 
healed synovitis of the right knee.
3.  Competent medical evidence of record indicates that the 
veteran has a current diagnosis of a varus deformity of the 
right knee which examiners have described as a developmental 
defect.  

4.  There is conflicting competent medical evidence as to 
whether the veteran's degenerative arthritis of the right 
knee is due to the natural progression of a varus deformity 
or due to the trauma of prolonged increased weight bearing 
from favoring the service-connected left knee disorder.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
degenerative arthritis of the right knee is due to or the 
result of his service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002; 38 C.F.R. §§ 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1983, while on active duty, the veteran sustained a 
traumatic injury to his left knee resulting in a partial tear 
of the left medial collateral ligament.  As a result, service 
connection was established for a left knee disability.  A 20 
percent rating is currently in effect for instability of the 
left knee due to residuals of a anterior cruciate ligament 
repair with a medial meniscectomy, while a separate 10 
percent rating is in effect for arthritic changes of the left 
knee.  

The veteran now claims that he suffers from a right knee 
disorder as a result of his service-connected left knee 
disability.  He claims that an altered gait caused by his 
service-connected left knee disability resulted in 
degenerative changes in the right knee.  For the reasons set 
forth below, the Board finds that, with resolution of 
reasonable doubt in the veteran's favor, service connection 
for right knee degenerative arthritis is warranted.

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, service medical 
records, VA treatment records, and private treatment records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, a disability which is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).  The VA General Counsel in a 
precedent opinion indicated that there is a distinction under 
the law between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  VAOPGCPREC 82- 90.

In this case, the presumption of soundness does not apply as 
a right knee disorder was noted at the time of the veteran's 
enlistment.  The veteran's service medical records show that 
in November 1978 he reported an injury to his right knee 
prior to service.  X-rays of the right knee at that time were 
negative.  The examining physician diagnosed the veteran with 
healed synovitis of the right knee.  In light of this 
diagnosis at the time of the veteran's enlistment, the Board 
finds that the presumption of soundness does not apply.  
38 U.S.C.A. §§ 1111, 1137.  

In addition to the notation regarding a healed synovitis of 
the right knee on entrance into service, the Board notes 
further, that recent private and VA medical evidence 
indicates that the veteran has a varus deformity or defect of 
the right knee which has been described as developmental in 
nature.  

The Board must therefore determine whether the veteran's 
preexisting right knee healed synovitis was aggravated during 
service, or whether there additional disability due to 
disease or injury superimposed upon the right knee varus 
deformity during service.  Finally, the Board must determine 
whether the veteran's current right knee disorder is 
secondary to his service-connected left knee disorder.  

As noted above, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to natural progress.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
has worsened.  Hunt, 1 Vet. App. at 296-97.

The veteran's service medical records show that he was seen 
on several occasions for right knee pain.  The veteran was 
first seen for complaints of right knee pain in April 1979, 
at which time he reported an injury to his right knee three 
years prior.  A physical examination of the right knee 
revealed good range of motion, a stable right knee joint, 
with no crepitus, deformity, or swelling.  The diagnostic 
assessment was arthralgia of the right knee, post-traumatic.  

When seen in May 1979, the veteran reported right knee pain 
in the morning, especially in cold, damp weather.  A physical 
examination of the right knee was within normal limits.  The 
diagnosis was post-traumatic arthritis of the right knee.  
However, the Board notes that X-rays of the veteran's right 
knee were normal.   

In October 1979, the veteran explained that he injured his 
right knee three years prior and had been experiencing 
recurring pain.  He indicated that the pain would come and go 
and was usually precipitating by stress to the knee.  He 
indicated that the pain was located both medially and 
posteriorly.  Objectively, the right knee was within normal 
limits.  The diagnostic assessment was history of right knee 
pain.

The veteran was seen for complaints of right knee pain in 
November and December of 1979, although a physical 
examination of the right knee in December 1979 was within 
normal limits.  The diagnostic assessment was history of 
right knee pain.  The remainder of the service medical 
records made no further reference to right knee problems.  
Instead, the veteran was treated on numerous occasions for a 
left knee injury.  

In November 1983, the veteran injured his left knee while 
playing football.  The diagnostic assessment was partial tear 
of the left medial collateral ligament and a possible tear of 
the meniscus.  The veteran underwent arthroscopic surgery on 
his left knee and was placed on profile.  His limitations 
included running at his own pace up to 50 yards a day and 
walking 2 1/2 miles in 36 minutes.  His profile also included 
no jumping, marching, or crawling.  In a May 1984 report, it 
was noted that the veteran's profile had been extended.  The 
veteran was separated from active duty in May 1984. 

Based on the foregoing, there is no indication in the service 
medical records that the veteran's preexisting right knee 
synovitis increased in severity during service.  The veteran 
was treated for right knee pain on several occasions while on 
active duty.  However, no medical professional has indicated 
that the underlying disability underwent chronic worsening 
during service.  See Hunt, 1 Vet. App. at 296-97 (holding 
that temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition has worsened).  
The Board emphasizes that physical examinations of the 
veteran's right were consistently unremarkable.  Although the 
veteran's was diagnosed with post-traumatic arthritis in May 
1979, X-rays found no evidence of arthritic changes in the 
right knee.  Based on the foregoing discussion, the Board 
similarly finds that the evidence does not show disease or 
injury in service superimposed on any preexisting right knee 
varus deformity.

Notably, post-service medical evidence includes an October 
1984 VA examination report focused on the veteran's service-
connected left knee disability, with no findings pertaining 
to his right knee.  An August 1986 VA examination report 
documented the veteran's complaints of bilateral knee pain, 
although no diagnosis pertaining to the right knee was 
provided.  A May 1991 VA examination report also noted the 
veteran's complaint of pain and stiffness in both knees.  
Objectively, no significantly findings were reported.  The 
diagnoses included arthralgia of the right knee. 

Radiographs performed at St. Joseph Mercy Hospital in 
September 1999 revealed no evidence of any facture or 
dislocation of the right knee.  In addition, the joint spaces 
were well maintained, with no soft tissue or bony 
abnormality.  An MRI of the right knee performed in November 
2001 revealed "[W]orsening osteoarthritic change, especially 
in the medial compartment greater than lateral with 
persistent patellofemoral arthrosis, persistent lateral 
compartment deformity and an intact but inflamed anterior 
cruciate suggesting graft impingement."  The Board also 
reviewed various VA outpatient treatment records showing 
treatment for the veteran's right knee disorder.  The Board 
notes, however, that none of these records includes a medical 
opinion that the veteran's preexisting right knee disorder 
was aggravated during service or subject to superimposed 
disease or injury in service. 

The veteran was afforded a VA examination in November 2004.  
A physical examination revealed that the veteran had a mild 
varus deformity with medial compartment degenerative 
arthritis of the right knee.  Following a review of the 
claims file, the examiner concluded that the veteran's 
preexisting right knee disorder was not etiologically related 
to any currently diagnosed disorder, that the reported 
preexisting right knee disorder did not worsen during 
service, and that the changes in the right knee at the 
present time were due to a natural progression of the right 
knee disorder and were not due to aggravation of the disorder 
in service.  The examiner stated further that the currently 
diagnosed right knee disorder was not due to, the result of, 
or aggravated by the veteran's service-connected left knee 
disorder, and explained that the veteran has developmental 
changes in both knees (varus deformity) which tended to 
produce natural degenerative changes somewhat earlier than 
normal, and that had been the case with the veteran's right 
knee.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's preexisting right knee disorder was aggravated 
during service or that any varus deformity of the right knee 
was subject to superimposed disease or injury in service. 

Nevertheless, the Board must consider whether the 
degenerative arthritis of the veteran's right knee is 
secondary to his service-connected left knee disorder.  In 
this regard, the Board finds that evidence in relative 
equipoise.  The Board notes that the November 2004 VA 
examination report includes a medical opinion that the 
veteran's right knee disorder "is not casually due to or as 
the result of or aggravated by the veteran's service-
connected left knee disorder."  However, a private physician 
offered a contrary opinion.  In a November 1999 letter, T.B., 
M.D., provided the following opinion:

It is at least as likely as not that the right knee 
condition is due to be aggravated by the condition 
of the left knee and it is more likely than not 
that there is osteoarthritis in the right knee.  It 
is common knowledge that when one knee is injured, 
the patient will place additional stress on the 
opposite side leading to premature degenerative 
changes of the knee.

In a December 2001 letter, Dr. T.B. stated that the veteran 
had degenerative changes of the knee which were not work 
related.  Instead, Dr. T.B. stated that the veteran's 
developed degenerative problems in his right knee as a result 
of favoring his left side.  

In an April 2005 letter, Dr. T.B. took exception with the 
opinion contained in the November 2004 VA examination report.  
Dr. T.B. offered the following statement in support of his 
opinion that the veteran's right knee disorder was aggravated 
by his service-connected left knee disability:

The MRI dated 11-1-01 objectively documents high 
grade knee joint arthropathy at the patellofemoral 
joint and intermediate to low grade arthropathy in 
the lateral compartment. 

A developmental varus could be a factor in 
developing the lateral compartment arthropathy but 
also the trauma of prolonged icreased [sic] weight 
bearing (from favoring the other side) can be a 
factor in developing arthropathy.

The varus would not be a factor in developing 
patellofemoral joint arthropathy.

The patient's primary complaint and disability 
relates to anterior knee pain - the patellofemoral 
joint, where there is high grade arthropathy.

Therefore, I disagree with the IME doctor's 
opinion.  This patient's disability is in fact not 
related to the developmental varus but due to 
increased weight bearing from favoring the left. 

The Board is therefore presented with conflicting medical 
opinions.  A VA examiner determined that the veteran's right 
knee disorder was not caused or aggravated by his service-
connected left knee disability, while a private physician 
concluded that the veteran's right knee disorder was 
aggravated by his service-connected left knee disability.  
After reviewing these opinions, the Board finds that there is 
a balance of positive and negative evidence concerning the 
issue as to whether the veteran's right knee disorder was 
aggravated by a service-connected left knee disability.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue).  Dr. T.B.'s opinion is 
also consistent with medical evidence of record showing that 
the veteran's left knee disability is manifested by moderate 
instability, which could certainly cause additional stress on 
the right knee due to an altered gait.  Accordingly, the 
Board finds that service connection for right knee 
degenerative arthritis is warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's preexisting 
right knee disorder was aggravated during service or that any 
development defect was subject to superimposed disease or 
injury in service.  However, the Board finds that the veteran 
has presented evidence establishing that his current right 
degenerative arthritis is as likely as not due to or the 
result of his service-connected left knee disability.  38 
C.F.R. § 3.310.  Accordingly, service connection for right 
knee degenerative arthritis is hereby granted.  


ORDER

Service connection for right knee degenerative arthritis is 
granted. 




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


